Citation Nr: 0636506	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $2,501.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
February 1946, and died in April 1989.  The appellant is his 
widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Committee on 
Waivers and Compromises of the Regional Office (RO) that 
denied the appellant's claim for waiver of recovery of the 
overpayment of improved death pension benefits in the amount 
of $2501.

The appellant was scheduled to testify at a hearing at the 
Board before a Veterans Law Judge in September 2005, but she 
failed to report for the hearing.


FINDINGS OF FACT

1.  The appellant, who was in receipt of improved death 
pension benefits, was notified in July 1991 to report changes 
in her income.

2.  The appellant began to work in 2000.

3.  She was notified in November 2000 that her improved death 
pension benefits were based on a determination that she had 
no income, and that if this was not correct, she should 
inform the VA.

4.  The appellant submitted an eligibility verification 
report in January 2001 showing that she had earned $2,000 
during 2000.

5.  The appellant's fault in the creation of the overpayment 
was minimal.

6.  The VA's fault was greater for failing to provide 
adequate and timely information concerning the duties of the 
appellant to report income changes.

7.  The appellant's expenses exceeded her income and undue 
hardship would result from recoupment of the debt.


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the amount of $2,501, would be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding 
the fact that the VCAA is not controlling in these matters, 
the Board has reviewed the case for purposes of ascertaining 
that the appellant has had a fair opportunity to present 
arguments and evidence in support of his request for a 
waiver.  In short, the Board concludes from that review that 
the requirements for the fair development of the waiver 
request have been met in this case.

Analysis

The overpayment was created as a result of the fact that the 
appellant was paid improved death pension benefits on the 
basis that she had no income when, in fact, she had returned 
to work and earned wages in 2000.  The appellant requests a 
waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $2,501.

The law precludes waiver of recovery of an overpayment or 
waiver of collection 
of any indebtedness where any one of the following elements 
is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that in 
its October 2001 waiver decision, the Committee on Waivers 
and Compromises determined that there was no indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in this case.

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
remaining indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the claimant 
are more significant to the case before the Board.

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the claimant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The record discloses that the appellant has been in receipt 
of death pension benefits for many years.  By letter dated in 
November 2000, she was informed of an adjustment to her 
benefits.  She was advised that her benefits were based on a 
determination that she had no countable annual income.  She 
was further notified that if the income information was not 
correct, she was to furnish an accurate statement of her 
income.  In addition, she was told to notify the VA 
immediately of any change in her income.  

The appellant submitted an eligibility verification report 
dated in January 2001.  She indicated that she had earned 
wages of approximately $2,000 in 2000.  

By award action in March 2001, the RO retroactively reduced 
the appellant improved death pension benefits, and this 
action resulted in the current overpayment.

The appellant submitted a financial status report in May 
2001.  In addition to her VA benefits of $353, she reported 
that her gross monthly salary was $200.  She noted that she 
paid $150 for rent, $150 for food; $50 for the telephone; $50 
for cable television; and $38.70 for an insurance premium 
each month.  Her total monthly expenses were $438.70.  

In June 2001, the appellant reported that she was no longer 
working.

The evidence demonstrates that after receiving the notice in 
November 2000 that her death pension benefits were predicated 
on a determination that she had no income, the appellant 
completed the eligibility verification report showing that 
her income had changed less than two months later.  It is 
significant to point out that the previous time the appellant 
had been notified to report income changes was in July 1991.  

Based on this evidence, the Board finds that the appellant's 
fault in the creation of the debt was minimal.  While the 
appellant apparently started to work in 2000, she had not 
been apprised by the VA that she had to report changes in 
income promptly to the VA since 1991.  Thus, the fault of the 
VA is greater than that of the appellant.  Once she was so 
notified, she provided the relevant information in a timely 
manner.  In addition, the fact that the appellant was no 
longer working as of May 2001 establishes that recovery of 
the indebtedness would have resulted in undue hardship, 
inasmuch as her expenses exceeded her income.  Thus, it would 
defeat the purpose for which the VA benefits were intended.  

The Board concludes that the preponderance of the evidence 
supports the appellant's claim for waiver of recovery of the 
overpayment.  The Board finds that it would be against equity 
and good conscience to compel recovery of the debt.  


ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $2,501 is granted. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


